Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 8/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first arbitration unit” in claim(s) 12.
“second arbitration unit” in claim(s) 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posch et al (US 2010/0182468 A1).
Regarding claim 1, Posch teaches A solid-state imaging device comprising:
a plurality of unit pixels each (12) of which includes a first photoelectric conversion element that generates an electric charge corresponding to an amount of light received and includes a detector that detects a firing of an address event based on the electric charge generated in the first photoelectric conversion element, the plurality of unit pixels being arranged in a matrix (Figs. 1, 4; paras. 0058-0063); and
a reset controller (14) that resets one or more first unit pixels in which the firing of the address event has been detected, among the plurality of unit pixels (Figs. 8, 6, 4; paras. 0073-0101; reset circuit 14 periodically resetting unit pixels 12 when the firing of the address event has been detected Ack_T and/or GlobalRst or Ack_B),
wherein the reset controller periodically resets one or more second unit pixels among the plurality of unit pixels (Figs. 8, 6, 4; paras. 0073-0101; reset circuit 14 periodically resetting unit pixels 12 when the firing of the address event has been detected Ack_T and/or GlobalRst or Ack_B).

Regarding claim 2, Posch teaches the solid-state imaging device according to claim 1,
wherein the reset controller includes:
a reset circuit that generates a first reset signal for resetting the first unit pixel (Fig. 8; paras. 0073-0101; Rst_B is a sum circuit on three reset signals output from the three AND circuits with inputs Act_T, Ack_B and GlobalRst);
a signal generation circuit that periodically generates a second reset signal for resetting the second unit pixel (Fig. 8; paras. 0073-0101; Rst_B is a sum circuit on three reset signals output from the three AND circuits with inputs Act_T, Ack_B and GlobalRst); and
a logical sum circuit that performs logical sum operation on the reset circuit and the signal generation circuit (Fig. 8; paras. 0073-0101; Rst_B is a sum circuit on three reset signals output from the three AND circuits with inputs Act_T, Ack_B and GlobalRst).

Regarding claim 4, Posch teaches the solid-state imaging device according to claim 2,
wherein the signal generation circuit periodically outputs the second reset signal of a predetermined bit pattern to the logical sum circuit (Fig. 8; 1 or 0 bit pattern output from the three ANDs to the logical sum circuit).

Regarding claim 5, Posch teaches the solid-state imaging device according to claim 2,
wherein the signal generation circuit includes a row signal generation circuit that generates the second reset signal for each of rows in the matrix and a column signal generation circuit that generates the second reset signal for each of columns in the matrix (Fig. 8; paras. 0086, 0060; reset circuits 14 are implemented line- and column- wise).

Regarding claim 6, Posch teaches the solid-state imaging device according to claim 5,
wherein at least one of the row signal generation circuit or the column signal generation circuit periodically outputs the second reset signal having a fixed bit pattern to the logical sum circuit (Fig. 8; paras. 0086, 0060).

Regarding claim 7, Posch teaches the solid-state imaging device according to claim 4,
wherein the signal generation circuit changes the bit pattern of the second reset signal at a predetermined cycle (Fig. 8; paras. 0079, 0084, 0086, 0060; 1 or 0 bit pattern output from the three ANDs to the logical sum circuit at a certain rate).

Regarding claim 8, Posch teaches the solid-state imaging device according to claim 4,
wherein the signal generation circuit periodically outputs the second reset signal having a random bit pattern to the logical sum circuit (Fig. 8; paras. 0079, 0084, 0086, 0060; the 3-bit pattern output from the three ANDs are random).

Regarding claim 12, Posch teaches the solid-state imaging device according to claim 1, further comprising a first arbitration unit (5) that makes an arbitration on a readout order of pixel values regarding the first unit pixel (Fig. 4; paras. 0079-0101),
wherein the reset controller (14) resets the first unit pixel according to the readout order determined by the arbitration performed by the first arbitration unit (Fig. 4; paras. 0079-0101).

Regarding claim 13, Posch teaches the solid-state imaging device according to claim 1,
wherein each of the unit pixels further includes:
a second photoelectric conversion (2a) element that generates an electric charge corresponding to the amount of light received (Figs. 1a, 3, 4); and
a generation circuit that generates a detection signal for generating a pixel value based on the electric charge generated in the second photoelectric conversion element (Figs. 1a, 3, 4).

Regarding claim 14, Posch teaches the solid-state imaging device according to claim 13,
wherein the generation circuit includes:
a capacitor in which one electrode is connected to the second photoelectric conversion element (2a) (Fig. 4);
a comparator (3) that compares a potential of the one electrode of the capacitor with a reference voltage;
a switch (13) that switches the reference voltage input to the comparator to one of a first reference voltage or a second reference voltage having a voltage value lower than the first reference voltage; and
a logic circuit (4) that outputs a detection signal based on a result of the comparison performed by the comparator (Figs. 3, 4).

Regarding claim 15, Posch teaches the solid-state imaging device according to claim 14, further comprising a second arbitration unit (6) that generates the pixel value based on a first detection signal output from the logic circuit when the potential of the one electrode of the capacitor falls below the first reference voltage and based on a second detection signal output from the logic circuit when the potential of the one electrode falls below the second reference voltage (Figs. 4-6; paras. 0061-0073).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Posch et al (US 2010/0182468 A1) in view of Horesh (US 20170366801 A1).
Regarding claim 16, Posch teaches An imaging device comprising:
a solid-state imaging device (Figs. 1-4; para. 0060);
a memory that stores image data acquired by the solid-state imaging device (para. 0060),
wherein the solid-state imaging device includes:
a plurality of unit pixels each of which includes a first photoelectric conversion element that generates an electric charge corresponding to an amount of light received, and a detector that detects a firing of an address event based on the electric charge generated in the first photoelectric conversion element, the plurality of unit pixels being arranged in a matrix (Figs. 1, 4; paras. 0058-0063); and
a reset controller (14) that resets one or more first unit pixels in which the firing of the address event has been detected among the plurality of unit pixels (Figs. 8, 6, 4; paras. 0073-0101; reset circuit 14 periodically resetting unit pixels 12 when the firing of the address event has been detected Ack_T and/or GlobalRst or Ack_B), and the reset controller periodically resets one or more second unit pixels among the plurality of unit pixels (Figs. 8, 6, 4; paras. 0073-0101; reset circuit 14 periodically resetting unit pixels 12 when the firing of the address event has been detected Ack_T and/or GlobalRst or Ack_B),
but fails to expressly teach
An imaging device comprising:
a solid-state imaging device;
an optical system that performs focusing of incident light on a light receiving surface of the solid-state imaging device.
However, in the same field of endeavor Horesh teaches
An imaging device (Fig. 1) comprising:
a solid-state imaging device (106);
an optical system (108) that performs focusing of incident light on a light receiving surface of the solid-state imaging device (Fig. 1; paras. 0014-0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Horesh in Posch to have An imaging device comprising: a solid-state imaging device; an optical system that performs focusing of incident light on a light receiving surface of the solid-state imaging device for providing a focusing lens allowing proper optical image to be obtained on the imaging device yielding a predicted result.

Allowable Subject Matter
Claims 3 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (US 20180262705 A1): column scanner 113e scans the event pixel array at a regular period (e.g., periodically and/or at a desired interval).
Kim et al (US 20140125994 A1): a dynamic vision sensor (DVS) sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696